                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Andre Antonio Davis,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00542-FDW-DSC
                                      )
                 vs.                  )
                                      )
        Donald J. Trump, et al        )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 10, 2020 Order.

                                               November 10, 2020




     Case 3:20-cv-00542-FDW-DSC Document 11 Filed 11/10/20 Page 1 of 1
